IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-12-00136-CV

                            IN RE MELISSA BLEVINS


                                Original Proceeding


                          MEMORANDUM OPINION


      The petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(d). The stay of

the trial court proceedings previously granted by this Court is hereby lifted.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed August 2, 2012
[OT06]